                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:17-cv-00108-FDW

ARTHUR LEE GIVENS BEY,               )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                               ORDER
                                     )
FNU MURRAY, et al.,                  )
                                     )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its own motion on Plaintiff’s Response to Show

Cause Order [Doc. 44].

       Pro se Plaintiff Arthur Lee Givens Bey, IV, filed this action in forma pauperis pursuant to

42 U.S.C. § 1983 on June 21, 2017. [Doc. 1]. On September 29, 2017, the Court ordered that the

Plaintiff’s Complaint survived initial review. [Doc. 9]. After initial review, the U.S. Marshals

Service returned summonses executed for Defendant Nichols on March 20, 2018 and for

Defendants Hamilton and Harrington on March 22, 2018. [Docs. 15, 16, 17]. The summons for

Defendant FNU Murray was returned unexecuted on or around March 22, 2018. [Doc. 18]. No

subsequent efforts at effectuating service on Defendant Murray are reflected in the record in this

matter. The Court recently granted summary judgment for Defendants Harrington and Nichols

and denied, in part, summary judgment for Defendant Hamilton. [Doc. 43].

       On August 8, 2019, this Court notified the Plaintiff that the Court would dismiss Defendant

FNU Murray (“Defendant Murray”) without prejudice pursuant to Rule 4(m) of the Federal Rules

of Civil Procedure if the Plaintiff failed, within 14 days of that Order, to show good cause for the
failure to timely serve Defendant Murray. [Doc. 42].

       Under Rule 4(m) of the Federal Rules of Civil Procedure:

               If a defendant is not served within 90 days after the complaint is
               filed, the court---on motion or on its own motion after notice to the
               plaintiff---must dismiss the action without prejudice against the
               defendant or order that service be made within a specified time. But
               if the plaintiff shows good cause for the failure, the court must
               extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). This Rule makes clear that the Court must extend the service period if the

plaintiff can show “good cause” for the failure to serve. Brooks v. Johnson, 924 F.3d 104, 120

(4th Cir. 2019). “What constitutes ‘good cause’ for purposes of Rule 4(m) ‘necessarily is

determined on a case-by-case basis within the discretion of the district court.” Collins v. Thornton,

--- F. App’x ---, 2019 WL 3801449, at *1 (4th Cir. Aug. 13, 2019) (citations omitted). The service

period in Rule 4(m) is tolled while the district court considers an in forma pauperis complaint.

Robinson v. Clipse, 602 F.3d 605, 608 (4th Cir. 2010).

       Here, the Court concluded its initial review of Plaintiff’s Complaint on September 29,

2017. As such, the Plaintiff had until December 28, 2017, to serve the Complaint on Defendant

Murray. In response to the Court’s show cause order, the Plaintiff notes, “[o]n August 7, 2019 the

Court ordered the Plaintiff to show good cause for the failure to timely serve Defendant ‘Kyle’

Murray, or risk the Civil Action against Defendant ‘Kyle’ Murray being dismissed without

prejudice.” [Doc. 44 at 1]. Plaintiff states, however, that instead he “chooses to set forth facts

showing good cause why Defendant ‘Kyle’ Murray should not be dismissed from this action….”

[Id. at 1-2]. In support of his argument that Defendant Murray should not be dismissed, Plaintiff

states that “at the time the Court issued Summons on the Defendant fNU [sic] Murray, the Plaintiff

could only give the Court the Defendant’s last name, his rank, and the address where the Defendant

was last known to be employed at the occurrence of the alleged incident” and that “Plaintiff now

                                                 2
have [sic] in his possession a Statement by Witness ‘Kyle Murray,’” that provides Defendant

Murray’s first name, his rank, and his assignment within the prison at the time of the alleged

incident. [Id. at 2]. Finally, Plaintiff argues that he is “an ‘indigent, Pro Se Litigant’ … [who] has

no other way to issue Summons on Defendant “Kyle” Murray, except via U.S. Marshals’

Services….” [Id.].

       The Statement by Witness Plaintiff attached to his response appears to have been produced

to Plaintiff by the other Defendants in this action during the discovery period. It is bates-stamped

“Givens Bey v. FNU Murray 5:17-cv-108 000062.” [See Doc. 44 at 5]. Pursuant to the Court’s

Pretrial Order and Case Management Plan, the discovery completion deadline in this case was

November 3, 2018. [Doc. 26 at 1]. Therefore, nothing else appearing in the record otherwise, the

Plaintiff had Defendant Murray’s first name, as well as the aforementioned identifying

information, no later than November 3, 2018. Further, the record also show that Plaintiff was

aware that Defendant Murray had not been served (or at least had not answered the Complaint) no

later than July 1, 2018, when the Plaintiff sought an extension of time to respond to the other

Defendants’ Answer to Plaintiff’s Complaint. [See Doc. 25].

       Despite knowing since July 2018 that Defendant Murray had not answered the Complaint

and discovering Defendant Murray’s first name in early November 2018 at the latest, the Plaintiff

made no additional effort to have Defendant Murray served with the Complaint in this case.

Plaintiff also sought no extension of time within which to effectuate service on Defendant Murray.

As such, even if the Court were to allow the Plaintiff ninety (90) days from November 2, 2018,

the last possible date on which Plaintiff had the information he needed to again attempt service on

Defendant Murray, the Plaintiff still would have failed to timely serve Defendant Murray.

       As such, the Plaintiff has not shown good cause for his failure to timely serve Defendant



                                                  3
              Murray. Further, the Court declines to exercise its discretion to extend the time for service at this

              very late stage of these proceedings. The Court will, therefore, dismiss Defendant Murray from

              this action.

                       IT IS, THEREFORE, ORDERED that:

                       Defendant FNU Murray is hereby dismissed as a Defendant in this case without prejudice.




Signed: September 6, 2019




                                                               4
